DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“integrated circuit board” of claims 2-3, 7, 9-10, 13, 15-16 & 19-20,
“rechargeable battery” of claims 3, 7, 10, 13, 16 & 19-20
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 8 & 14 are objected to because of the following informalities:  
Claim 1, line 1: “An apparatus of” should read --An apparatus for--,
Claim 1, line 5: “the electrotherapy device attaches to and detaches form the insole” should read --and wherein the electrotherapy device is configured to attach and detach from the insole--,
Claim 4, line 2: “wherein wireless remote operation can” should read --wherein the electrotherapy device is configured for wireless remote operation and can--,
Claim 8, line 1: “A system of” should read --A system for--,
Claim 8, line 5: “the electrotherapy device attaches to and detaches form the insole” should read --the electrotherapy device is configured to attach and detach from the insole--,
Claim 8, line 6: “wherein wireless remote operation can” should read --wherein the electrotherapy device is configured for wireless remote operation and can--,
Claim 14, line 1: “A method of” should read --A method for--,
Claim 14, line 5: “the electrotherapy device attaches to and detaches form the insole” should read --the electrotherapy device is configured to attach and detach from the insole--,
Claim 14, line 6: “wherein wireless remote operation can” should read --wherein the electrotherapy device is configured for wireless remote operation and can--,
Any instance of “electrotherapy” should read --electrotherapy stimulation--.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 8 & 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claims 1, 8 & 14, the claims each recite “the foot” as an actively claimed bodily process/structure.
Claims 2-7, 9-13 & 15-20 are also rejected by virtue of their dependency on claims 1, 8 & 14, respectively. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the electrotherapy stimulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the foot" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the integrated circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the conductive layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the first and second conductive connectors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the integrated circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the conductive layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the base layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the conductive layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the base layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the integrated circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the heating layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 7 recites the limitation "the third and fourth conductive connectors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the electrotherapy stimulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the foot" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the integrated circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the conductive layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first and second conductive connectors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the integrated circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the conductive layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the base layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the conductive layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the base layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the integrated circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the heating layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the third and fourth conductive connectors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the electrotherapy stimulation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the foot" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the integrated circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the conductive layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the first and second conductive connectors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the integrated circuit" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the conductive layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the base layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the top" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the conductive layer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the base layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the bottom" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the integrated circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the third and fourth conductive connectors" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the integrated circuit board" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the conductive layer" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first and second conductive connectors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the top" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the base layer" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the bottom" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the third and fourth conductive connectors" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4, 8 & 14 contain the trademark/trade names “Bluetooth” & “Wi-Fi”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe methods of wireless data transmission and, accordingly, the identification/description is indefinite.
Regarding claims 1, 8 & 14, the phrase “and/or” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention or are optional limitations (i.e. “A or B” vs. “A & B”). For examination purposes, anything stating “and/or” will be interpreted as “or” since it is unclear whether all or some of the limitations are positively claimed. 
Regarding claims 2, 3 & 7, each claim recites “the integrated circuit board” and it is unclear if this is the same integrated circuit board or if they are different integrated circuit boards. For examination purposes, “the integrated circuit board” of claims 2, 3 & 7 is the same integrated circuit board and is being interpreted as if it were actively claimed in claim 1, from which all the stated dependents depend from. 
Regarding claim 7, the claim recites “the heating layer” and it is unclear if this is the same heating layer as stated in claim 6 or a different layer. For examination purposes, “the heating layer” of claim 7 is the same heating layer as stated in claim 6. 
Regarding claims 9, 10 & 13, each claim recites “the integrated circuit board” and it is unclear if this is the same integrated circuit board or if they are different integrated circuit boards. For examination purposes, “the integrated circuit board” of claims 9, 10 & 13 is the same integrated circuit board and is being interpreted as if it were actively claimed in claim 8, from which all the stated dependents depend from. 
Regarding claim 13, the claim recites “the heating layer” and it is unclear if this is the same heating layer as stated in claim 12 or a different layer. For examination purposes, “the heating layer” of claim 13 is the same heating layer as stated in claim 12. 
Regarding claims 15-16 & 19-20, each claim recites “the integrated circuit board” and it is unclear if this is the same integrated circuit board or if they are different integrated circuit boards. For examination purposes, “the integrated circuit board” of claims 15, 16 & 19 is the same integrated circuit board and is being interpreted as if it were actively claimed in claim 14, from which all the stated dependents depend from. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (U.S. Pub. No. 2005/0187601), herein referred to as “Wang”.
Regarding claim 1, Wang teaches an apparatus for providing electrotherapy through an insole (Abstract: non-invasive stimulation device), comprising: 
an electrotherapy device (insole 102), which provides the electrotherapy stimulation and/or heat to the insole (heating element 13; [0013]: The resistance (13) is substantially located along a contour of the insole (102)); 
an insole (fixing element 10/pad 101; terms/numbering is used interchangeably through the disclosure), which contacts the foot of a user for the electrotherapy (see Fig. 1 where pad/insole 10 is the uppermost layer in a shoe where it would contact the foot of the user wearing the shoe); 
the electrotherapy device (insole 102) attaches to and detaches from the insole ([0013]: Bolts (not numbered) are used to firmly engage the pad (10) to the insole (102); where bolts are an attachable/detachable mode of engagement; where the pad 10 is the insole and the insole 102 is the electrotherapy device- in this disclosure the descriptions are flipped such that the insole 102 contains circuitry making it an electrotherapy device and the pad 10 is the flexible/foot supporting insole).
Regarding claim 2, Wang teaches wherein the integrated circuit board ([0012]: a control circuit (not shown); a block diagram of the circuit is shown in Fig. 4) of the electrotherapy device (insole 102) provides electrotherapy stimulation to at least a first conductive area (electrical plate 11) and a second conductive area (electrical plate 12) ([0016]: signal generating unit (20) generates a mediate or a low frequency signal and sends the generated signal to the electrical plates (11,12) so as to stimulate the muscle and vital points around the electrical plates (11,12); where the signal generating unit 20 is part of the control circuit as shown in Fig. 4) of the conductive layer (where electrical plates 11 & 12 are the conductive layer) through the first and second conductive connectors (see the 2 wires extending from the shoe in Fig. 1 & the wires extending from the insole 102 in Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Au (U.S. Pub. No. 2010/0192406), herein referred to as “Au”.
Regarding claim 3, Wang discloses a power source (power source 50) but fails to disclose wherein the integrated circuit board is powered by a rechargeable battery.
However, Au discloses an apparatus for providing electrotherapy through an insole (Abstract: electrically heated insole for footwear; where heating is a form of electrotherapy if the heat is generated by an electrical circuit/current) and wherein the integrated circuit board (circuit board 32) is powered by a rechargeable battery (battery 42). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the power source of Wang to the rechargeable battery of Au for the purpose of enabling the system to be wire free and for a holding charge time of substantially 6 to 8 hours (Au: [0004], [0015]).
Regarding claim 5, Wang discusses different layers (pad 10/fixing element 101 & insole 102), but fails to disclose that the insole includes a cover layer as the top of the insole, then the conductive layer beneath the cover layer and the base layer as the bottom of the insole.
However, Au discloses wherein the insole includes a cover layer (fabric lining 22) as the top of the insole, then the conductive layer beneath the cover layer (circuit board 32; [0015]: circuit board 32 is a printed circuit board or PCB that is used to mechanically support and electrically connect the other electrical components 20 using conductive pathways, or traces, etched from copper sheets laminated onto a non-conductive substrate; where the circuit board has a conductive layer (the traces) and is under fabric lining 22), and then the base layer (fabric lining 26) as the bottom of the insole (see Fig. 1 to see the layers). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the layers of Wang to include the layers of Au for the purpose of forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0010], [0011]).
Regarding claim 6, Wang discusses different layers (pad 10/fixing element 101 & insole 102), but fails to disclose wherein the insole includes a cover layer as the top of the insole, the conductive layer beneath the cover layer, then a heating layer is placed underneath the conductive layer to provide heat, and then the base layer as the bottom of the insole.
However, Au discloses wherein the insole includes a cover layer (fabric lining 22) as the top of the insole, the conductive layer beneath the cover layer (circuit board 32; [0015]: circuit board 32 is a printed circuit board or PCB that is used to mechanically support and electrically connect the other electrical components 20 using conductive pathways, or traces, etched from copper sheets laminated onto a non-conductive substrate; where the circuit board has a conductive layer (the traces) and is under fabric lining 22), then a heating layer is placed underneath the cover layer to provide heat ([0019]: When the resistors 34 are being powered, the insole 10 is being heated), and then the base layer (fabric lining 26) as the bottom of the insole (see Fig. 1 to see the layers). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the layers of Wang to include the layers of Au for the purpose of forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0010], [0011]). Additionally, it is noted that it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Au to place the heating layer underneath the conductive layer since it has been held that rearranging parts of an invention involves only routine skill in the art, see MPEP 2144.04(VI)(C), and that the arrangement provides the predictable results of optimizing heat conductivity.
Regarding claim 7, Wang fails to disclose wherein a rechargeable battery on the integrated circuit board provides power to the heating layer through the third and fourth conductive connectors.
However, Au discloses wherein a rechargeable battery (battery 42) on the integrated circuit board (circuit board 32) provides power to the heating layer (resistors 34) through the third and fourth conductive connectors ([0004]: An integrated battery is used to power the system; see Fig. 1 where there are two wires extending from battery 42 and the numbering is arbitrary). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the battery and layers of Wang to those of Au for the purpose of enabling the system to be wire free and for a holding charge time of substantially 6 to 8 hours as well as for the layers forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0004], [0015], [0010], [0011]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Wu et al. (U.S. Pub. No. 2007/0089323), herein referred to “Wu”.
Regarding claim 4, Wang fails to disclose wherein wireless remote operation can function utilizing any of the following: Bluetooth, Wi-Fi, radio frequency, and infrared.
However, Wu discloses an apparatus for providing electrotherapy through an insole (Abstract: electrothermal massage shoes; where heating is a form of electrotherapy if the heat is generated by an electrical circuit/current) and wherein wireless remote operation can function utilizing any of the following: Bluetooth, Wi-Fi, radio frequency, and infrared ([0025]: it is a RF remote controller). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the operation of Wang to the wireless remote operation of Wu for the purpose of enabling the invention to be used at any time in any place without restraint (Wu: [0026]).  

Claims 8-9 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu. 
Regarding claim 8, Wang discloses a system for providing electrotherapy through an insole (Abstract: non-invasive stimulation device), comprising: 
an electrotherapy device (insole 102), which provides the electrotherapy stimulation and/or heat to the insole (heating element 13; [0013]: The resistance (13) is substantially located along a contour of the insole (102)); 
an insole (fixing element 10/pad 101; terms/numbering is used interchangeably through the disclosure), which contacts the foot of a user for the electrotherapy (see Fig. 1 where pad/insole 10 is the uppermost layer in a shoe where it would contact the foot of the user wearing the shoe); 
the electrotherapy device (insole 102) attaches to and detaches from the insole ([0013]: Bolts (not numbered) are used to firmly engage the pad (10) to the insole (102); where bolts are an attachable/detachable mode of engagement; where the pad 10 is the insole and the insole 102 is the electrotherapy device- in this disclosure the descriptions are flipped such that the insole 102 contains circuitry making it an electrotherapy device and the pad 10 is the flexible/foot supporting insole); 
but Wang fails to disclose wherein wireless remote operation can function utilizing any of the following: Bluetooth, Wi-Fi, radio frequency, and infrared.
However, Wu discloses an apparatus for providing electrotherapy through an insole (Abstract: electrothermal massage shoes; where heating is a form of electrotherapy if the heat is generated by an electrical circuit/current) and wherein wireless remote operation can function utilizing any of the following: Bluetooth, Wi-Fi, radio frequency, and infrared ([0025]: it is a RF remote controller). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the operation of Wang to the wireless remote operation of Wu for the purpose of enabling the invention to be used at any time in any place without restraint (Wu: [0026]).
Regarding claim 9, Wang discloses wherein the integrated circuit board ([0012]: a control circuit (not shown); a block diagram of the circuit is shown in Fig. 4) of the electrotherapy device (insole 102) provides electrotherapy stimulation to at least a first conductive area (electrical plate 11) and a second conductive area (electrical plate 12) ([0016]: signal generating unit (20) generates a mediate or a low frequency signal and sends the generated signal to the electrical plates (11,12) so as to stimulate the muscle and vital points around the electrical plates (11,12); where the signal generating unit 20 is part of the control circuit as shown in Fig. 4) of the conductive layer (where electrical plates 11 & 12 are the conductive layer) through the first and second conductive connectors (see the 2 wires extending from the shoe in Fig. 1 & the wires extending from the insole 102 in Fig. 2).
Regarding claim 14, Wang discloses a method for providing electrotherapy through an insole (Abstract: method for moderation lower back pain includes the steps of mounting a non-invasive stimulation device onto the group of stimulation points surrounding K1 and FHA acupuncture points), comprising: 
an electrotherapy device (insole 102), which provides the electrotherapy stimulation and/or heat to the insole (heating element 13; [0013]: The resistance (13) is substantially located along a contour of the insole (102)); 
an insole (fixing element 10/pad 101; terms/numbering is used interchangeably through the disclosure), which contacts the foot of a user for the electrotherapy (see Fig. 1 where pad/insole 10 is the uppermost layer in a shoe where it would contact the foot of the user wearing the shoe); 
the electrotherapy device (insole 102) attaches to and detaches from the insole ([0013]: Bolts (not numbered) are used to firmly engage the pad (10) to the insole (102); where bolts are an attachable/detachable mode of engagement; where the pad 10 is the insole and the insole 102 is the electrotherapy device- in this disclosure the descriptions are flipped such that the insole 102 contains circuitry making it an electrotherapy device and the pad 10 is the flexible/foot supporting insole); 
but Wang fails to disclose wherein wireless remote operation can function utilizing any of the following: Bluetooth, Wi-Fi, radio frequency, and infrared.
However, Wu discloses an apparatus for providing electrotherapy through an insole (Abstract: electrothermal massage shoes; where heating is a form of electrotherapy if the heat is generated by an electrical circuit/current) and wherein wireless remote operation can function utilizing any of the following: Bluetooth, Wi-Fi, radio frequency, and infrared ([0025]: it is a RF remote controller). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the operation of Wang to the wireless remote operation of Wu for the purpose of enabling the invention to be used at any time in any place without restraint (Wu: [0026]).
Regarding claim 15, Wang discloses wherein the integrated circuit board ([0012]: a control circuit (not shown); a block diagram of the circuit is shown in Fig. 4) of the electrotherapy device (insole 102) provides electrotherapy stimulation to at least a first conductive area (electrical plate 11) and a second conductive area (electrical plate 12) ([0016]: signal generating unit (20) generates a mediate or a low frequency signal and sends the generated signal to the electrical plates (11,12) so as to stimulate the muscle and vital points around the electrical plates (11,12); where the signal generating unit 20 is part of the control circuit as shown in Fig. 4) of the conductive layer (where electrical plates 11 & 12 are the conductive layer) through the first and second conductive connectors (see the 2 wires extending from the shoe in Fig. 1 & the wires extending from the insole 102 in Fig. 2).

Claims 10-13 & 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wu, as applied to claims 8 & 14 above, and further in view of Au. 
Regarding claim 10, Wang discloses a power source (power source 50) Wang in view of Wu fails to disclose wherein the integrated circuit board is powered by a rechargeable battery.
However, Au discloses an apparatus for providing electrotherapy through an insole (Abstract: electrically heated insole for footwear; where heating is a form of electrotherapy if the heat is generated by an electrical circuit/current) and wherein the integrated circuit board (circuit board 32) is powered by a rechargeable battery (battery 42). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the power source of Wang in view of Wu to the rechargeable battery of Au for the purpose of enabling the system to be wire free and for a holding charge time of substantially 6 to 8 hours (Au: [0004], [0015]).
Regarding claim 11, Wang discusses different layers (pad 10/fixing element 101 & insole 102), but Wang in view of Wu fails to disclose that the insole includes a cover layer as the top of the insole, then the conductive layer beneath the cover layer and the base layer as the bottom of the insole.
However, Au discloses wherein the insole includes a cover layer (fabric lining 22) as the top of the insole, then the conductive layer beneath the cover layer (circuit board 32; [0015]: circuit board 32 is a printed circuit board or PCB that is used to mechanically support and electrically connect the other electrical components 20 using conductive pathways, or traces, etched from copper sheets laminated onto a non-conductive substrate; where the circuit board has a conductive layer (the traces) and is under fabric lining 22), and then the base layer (fabric lining 26) as the bottom of the insole (see Fig. 1 to see the layers). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the layers of Wang in view of Wu to include the layers of Au for the purpose of forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0010], [0011]).
Regarding claim 12, Wang discusses different layers (pad 10/fixing element 101 & insole 102), but Wang in view Wu fails to disclose wherein the insole includes a cover layer as the top of the insole, the conductive layer beneath the cover layer, then a heating layer is placed underneath the conductive layer to provide heat, and then the base layer as the bottom of the insole.
However, Au discloses wherein the insole includes a cover layer (fabric lining 22) as the top of the insole, the conductive layer beneath the cover layer (circuit board 32; [0015]: circuit board 32 is a printed circuit board or PCB that is used to mechanically support and electrically connect the other electrical components 20 using conductive pathways, or traces, etched from copper sheets laminated onto a non-conductive substrate; where the circuit board has a conductive layer (the traces) and is under fabric lining 22), then a heating layer is placed underneath the cover layer to provide heat ([0019]: When the resistors 34 are being powered, the insole 10 is being heated), and then the base layer (fabric lining 26) as the bottom of the insole (see Fig. 1 to see the layers). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the layers of Wang in view of Wu to include the layers of Au for the purpose of forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0010], [0011]). Additionally, it is noted that it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Au to place the heating layer underneath the conductive layer since it has been held that rearranging parts of an invention involves only routine skill in the art, see MPEP 2144.04(VI)(C), and that the arrangement provides the predictable results of optimizing heat conductivity.
Regarding claim 13, Wang in view of Wu fails to disclose wherein a rechargeable battery on the integrated circuit board provides power to the heating layer through the third and fourth conductive connectors.
However, Au discloses wherein a rechargeable battery (battery 42) on the integrated circuit board (circuit board 32) provides power to the heating layer (resistors 34) through the third and fourth conductive connectors ([0004]: An integrated battery is used to power the system; see Fig. 1 where there are two wires extending from battery 42). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the battery and layers of Wang in view of Wu to those of Au for the purpose of enabling the system to be wire free and for a holding charge time of substantially 6 to 8 hours as well as for the layers forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0004], [0015], [0010], [0011]).
Regarding claim 16, Wang discloses a power source (power source 50) Wang in view of Wu fails to disclose wherein the integrated circuit board is powered by a rechargeable battery.
However, Au discloses an apparatus for providing electrotherapy through an insole (Abstract: electrically heated insole for footwear; where heating is a form of electrotherapy if the heat is generated by an electrical circuit/current) and wherein the integrated circuit board (circuit board 32) is powered by a rechargeable battery (battery 42). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the power source of Wang in view of Wu to the rechargeable battery of Au for the purpose of enabling the system to be wire free and for a holding charge time of substantially 6 to 8 hours (Au: [0004], [0015]).
Regarding claim 17, Wang discusses different layers (pad 10/fixing element 101 & insole 102), but Wang in view of Wu fails to disclose that the insole includes a cover layer as the top of the insole, then the conductive layer beneath the cover layer and the base layer as the bottom of the insole.
However, Au discloses wherein the insole includes a cover layer (fabric lining 22) as the top of the insole, then the conductive layer beneath the cover layer (circuit board 32; [0015]: circuit board 32 is a printed circuit board or PCB that is used to mechanically support and electrically connect the other electrical components 20 using conductive pathways, or traces, etched from copper sheets laminated onto a non-conductive substrate; where the circuit board has a conductive layer (the traces) and is under fabric lining 22), and then the base layer (fabric lining 26) as the bottom of the insole. Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the layers of Wang in view of Wu to include the layers of Au for the purpose of forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0010], [0011]).
Regarding claim 18, Wang discusses different layers (pad 10/fixing element 101 & insole 102), but Wang in view Wu fails to disclose wherein the insole includes a cover layer as the top of the insole, the conductive layer beneath the cover layer, then a heating layer is placed underneath the conductive layer to provide heat, and then the base layer as the bottom of the insole.
However, Au discloses wherein the insole includes a cover layer (fabric lining 22) as the top of the insole, the conductive layer beneath the cover layer (circuit board 32; [0015]: circuit board 32 is a printed circuit board or PCB that is used to mechanically support and electrically connect the other electrical components 20 using conductive pathways, or traces, etched from copper sheets laminated onto a non-conductive substrate; where the circuit board has a conductive layer (the traces) and is under fabric lining 22), then a heating layer is placed underneath the cover layer to provide heat ([0019]: When the resistors 34 are being powered, the insole 10 is being heated), and then the base layer (fabric lining 26) as the bottom of the insole. Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the layers of Wang in view of Wu to include the layers of Au for the purpose of forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0010], [0011]). Additionally, it is noted that it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Au to place the heating layer underneath the conductive layer since it has been held that rearranging parts of an invention involves only routine skill in the art, see MPEP 2144.04(VI)(C), and that the arrangement provides the predictable results of optimizing heat conductivity.
Regarding claim 19, Wang in view of Wu fails to disclose wherein a rechargeable battery on the integrated circuit board provides power to the heating layer through the third and fourth conductive connectors.
However, Au discloses wherein a rechargeable battery (battery 42) on the integrated circuit board (circuit board 32) provides power to the heating layer (resistors 34) through the third and fourth conductive connectors ([0004]: An integrated battery is used to power the system; see Fig. 1 where there are two wires extending from battery 42). Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the battery and layers of Wang in view of Wu to those of Au for the purpose of enabling the system to be wire free and for a holding charge time of substantially 6 to 8 hours as well as for the layers forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0004], [0015], [0010], [0011]).
Regarding claim 20, Wang discloses wherein the integrated circuit board (heat element/resistance 13; [0012]: a control circuit (not shown); where the resistance 13 is part of the control circuit and a block diagram of the circuit is shown in Fig. 4) of the electrotherapy device (insole 102) provides electrotherapy stimulation to at least a first conductive area (electrical plate 11) and a second conductive area (electrical plate 12) ([0016]: signal generating unit (20) generates a mediate or a low frequency signal and sends the generated signal to the electrical plates (11,12) so as to stimulate the muscle and vital points around the electrical plates (11,12); where the signal generating unit 20 is part of the control circuit as shown in Fig. 4) of the conductive layer (where electrical plates 11 & 12 are the conductive layer) through the first and second conductive connectors (see the 2 wires extending from the shoe in Fig. 1 & the wires extending from the insole 102 in Fig. 2). 
While Wang discloses wherein the insole includes a cover layer (pad 101) as the top of the insole (see Fig. 2 where pad 101 is on the top of the insole), Wang fails to disclose:
wherein the integrated circuit board is powered by a rechargeable battery; wherein the insole includes the conductive layer beneath the cover layer, then a heating layer is placed underneath the conductive layer to provide heat, and then the base layer as the bottom of the insole; 
wherein a rechargeable battery on the integrated circuit board provides power to the heating layer through the third and fourth conductive connectors.
However, Au discloses wherein the integrated circuit board (circuit board 32) is powered by a rechargeable battery ([0019]: battery 42 begins to power the circuit);
wherein the insole includes the conductive layer beneath the cover layer (circuit board 32; [0015]: circuit board 32 is a printed circuit board or PCB that is used to mechanically support and electrically connect the other electrical components 20 using conductive pathways, or traces, etched from copper sheets laminated onto a non-conductive substrate; where the circuit board has a conductive layer (the traces) and is under fabric lining 22), then a heating layer is placed underneath the cover layer to provide heat ([0019]: When the resistors 34 are being powered, the insole 10 is being heated), and then the base layer (fabric lining 26) as the bottom of the insole;
wherein a rechargeable battery (battery 42) on the integrated circuit board (circuit board 32) provides power to the heating layer (resistors 34) through the third and fourth conductive connectors ([0004]: An integrated battery is used to power the system; see Fig. 1 where there are two wires extending from battery 42). 
Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the battery and layers of Wang in view of Wu to those of Au for the purpose of enabling the system to be wire free and for a holding charge time of substantially 6 to 8 hours as well as for the layers forming a single insole for insertion into any footwear and for containing the electrical components contained therebetween (Au: [0004], [0015], [0010], [0011]). Additionally, it is noted that it would haven obvious to one of ordinary skill in the art before the effective filing date to modify Au to place the heating layer underneath the conductive layer since it has been held that rearranging parts of an invention involves only routine skill in the art, see MPEP 2144.04(VI)(C), and that the arrangement provides the predictable results of optimizing heat conductivity.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Macher et al. (US 20090013554): heated insole; Sanchez (US 20120186101): remote controlled insoles; Moreshead (US 20120311885): multilayer thermal insole; Zsolcsak et al. (US 20150282556): heated insole with removeable assembly; Maxey et al. (US 20180317597): heated insole.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abigail M Ziegler whose telephone number is (571)272-1991. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL M ZIEGLER/Examiner, Art Unit 3794    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794